In the Missouri Court of Appeals
                             Eastern District

                                       DIVISION TWO


STATE OF MISSOURI,                           )       No. ED101235
                                             )
       Respondent,                           )
                                             )       Appeal from the City of St. Louis
vs.                                          )       Circuit Court
                                             )
LEONARD DAVIE,                               )       Honorable Jimmie M. Edwards
                                             )
       Appellant.                            )       Filed: April 7, 2015


                                          Introduction

       Leonard Davie (Defendant) appeals the trial court’s judgment, entered after a bench trial,

finding him guilty of one count of felony drug possession. On appeal, Defendant claims the trial

court erred by denying his motion to suppress evidence and overruling his objections to the

admission of certain evidence at trial. We affirm.

                                      Factual Background

       On August 13, 2013, St. Louis City police officers Carl Whittaker and his partner

Hammad Ahmad received an anonymous tip regarding a suspicious vehicle parked in an alley.

Upon arriving at the alley, the officers found a black SUV occupied by Defendant, who was

sitting in the front seat with his feet facing outward. Suspecting that Defendant was violating a

city ordinance prohibiting parking in alleyways for an extended period of time, the officers
exited their vehicle and approached the SUV. Defendant exited the SUV and started to walk

away. The officers ordered Defendant to stop and get back into his vehicle, informing Defendant

that he was not free to leave. They asked Defendant for his identification and ran his name

through the Regional Justice Information Service (REJIS) system, which revealed Defendant had

a parole violation, fugitive warrants for failure to appear, and a wanted card. The officers placed

Defendant under arrest and informed him of his Miranda rights. Officer Whittaker searched

Defendant’s person and found a small bag containing what he believed to be narcotics in

Defendant’s pocket. Officer Whittaker then informed Defendant of the additional reason for his

arrest and read Defendant his Miranda rights again. Defendant told the officer that the substance

found in his pocket was heroin. Officer Whittaker sent the substance to the City of St. Louis

Laboratory Division, where an examiner performed several analytical tests and determined that

the substance was in fact heroin.

         Defendant was charged with the class C felony of one count of possession of a controlled

substance. Prior to trial, Defendant’s counsel filed a motion to suppress evidence, arguing that

the State’s evidence was obtained in violation of Defendant’s Fourth, Fifth, Sixth, and

Fourteenth Amendment rights. Defendant waived his right to a jury trial and requested a bench

trial.   At trial, defense counsel objected to the admission of the heroin, the lab report,

Defendant’s statements to the police, and Officer Whittaker’s testimony regarding the seizure.

At the close of the State’s case, Defendant moved for a judgment of acquittal. Both Defendant’s

motion to suppress and motion for judgment of acquittal were denied. The trial court found

Defendant guilty of possession of a controlled substance, and Defendant was sentenced to six

years’ imprisonment. This appeal followed.




                                                2
                                           Standard of Review

        Appellate review of the denial of a motion to suppress is limited to a determination of

“whether the decision is supported by substantial evidence, and it will be reversed only if clearly

erroneous.” State v. Lovelady, 432 S.W.3d 187, 190 (Mo. banc 2014). The trial court’s ruling is

clearly erroneous if, after a review of the entire record, this Court is left with a definite and firm

impression that a mistake was made. State v. Cook, 273 S.W.3d 562, 567 (Mo. App. E.D. 2008).

We defer to the trial court’s credibility determinations and findings of fact. State v. Goff, 129
S.W.3d 857, 862 (Mo. banc 2004). Whether reasonable suspicion existed is a question of law

which this Court reviews de novo. State v. Norfolk, 366 S.W.3d 528, 534 (Mo. banc 2012).

                                                 Discussion

        In his sole point on appeal, Defendant contends that the trial court erred in denying his

motion to suppress and in overruling his objections to the admission of the evidence at trial,

because the evidence was the result of an unlawful search and seizure. Defendant argues that the

officers did not have the necessary reasonable suspicion under Terry v. Ohio1 in order to seize

Defendant and the evidence should have been suppressed as fruit of the poisonous tree. We

disagree.

        The United States Constitution2 and the Missouri Constitution protect citizens against

unreasonable searches and seizures. U.S. CONST. amend. IV; MO. CONST. art. I, § 15. Both

constitutional provisions afford the same protections and therefore the analysis is the same under

each. State v. Grayson, 336 S.W.3d 138, 143 n. 2 (Mo. banc 2011). Searches and seizures

conducted without warrants are unreasonable and therefore presumptively invalid.                       State v.

Waldrup, 331 S.W.3d 668, 672 (Mo. banc 2011).                   However, an exception to the warrant

1
 392 U.S. 1 (1968).
2
 The Fourth Amendment of the United States Constitution has been incorporated through the Fourteenth
Amendment’s Due Process Clause and applies to the states. See Wolf v. Colorado, 338 U.S. 25 (1949).


                                                       3
requirement exists under Terry v. Ohio, which allows officers to briefly stop a citizen in order to

investigate potential illegal activity. 392 U.S. 1, 22 (1968). A person is seized “whenever a

police officer accosts an individual and restrains his freedom to walk away.” Id. at 16. In order

to justify a Terry stop, the officer must “point to specific and articulable facts which, taken

together with rational inferences from those facts, reasonably warrant that intrusion.” Id. at 21.

Accordingly, a search and seizure under Terry is not justified by “inchoate and unparticularized

suspicion or ‘hunch.’” Id. at 27. Further, the stop must be reasonable in its scope. Id. at 20.

Therefore, the analysis under Terry requires this Court to ask two questions: 1) was the stop

reasonable in its inception; and 2) was the stop reasonable in its scope? Id. at 27-28.

       First, we must address whether the officers had reasonable suspicion to seize Defendant.

It is undisputed that Defendant was seized at the time the officers told him to stay in his car and

that he was not free to leave. Defendant argues that the officers did not have reasonable

suspicion to stop him at that point because the officers were acting only under the information

provided to them in the anonymous tip, specifically that there was a suspicious vehicle in the

alleyway. Generally, an anonymous tip alone is insufficient to establish the required reasonable

suspicion for a Terry stop.     State v. Weddle, 18 S.W.3d 389, 393 (Mo. App. E.D. 2000).

Nonetheless, an anonymous tip may be considered in the totality of the circumstances that

amounts to reasonable suspicion. State v. Stevens, 845 S.W.3d 124, 129 (Mo. App. E.D. 1993).

In this case, Officer Whittaker testified that after receiving the anonymous tip, he and his partner

went to investigate the vehicle because of the ordinance prohibiting parking in alleyways for an

extended period of time. Officer Whittaker also testified that when he began approaching the

SUV, Defendant exited the vehicle and being unsure of where Defendant was headed, he told




                                                 4
Defendant to stop. These facts, including the anonymous tip, gave the officers reasonable

suspicion to seize Defendant.

       Most importantly, the officers were aware of the city ordinance that prohibited parking in

alleyways, and Defendant was in fact parked in an alleyway. Contrary to Defendant’s assertion,

it was unnecessary for Officer Whittaker to know how long Defendant’s vehicle had been parked

in the alley. This is because a Terry stop does not require that the officer know conclusively that

the person committed or is committing a crime. To the contrary, the underlying purpose of a

Terry stop is to investigate in order to determine if criminal conduct is occurring. Here, Officer

Whittaker personally observed Defendant parked in the alley. This is a specific and articulable

fact that warranted an investigation into whether Defendant was violating the city ordinance.

Under Terry, Officer Whittaker was well within the confines of the Fourth Amendment when he

stopped Defendant “for purposes of investigating possibly criminal behavior.” 392 U.S. at 22.

The anonymous tip and Defendant’s furtive movements merely bolstered the reasonable

suspicion. To find otherwise would require Officer Whittaker to have probable cause to detain

Defendant, which is not required under Terry.

       We next address whether the scope of the seizure was reasonable.            After stopping

Defendant and asking for his identification, Officer Whittaker and his partner ran Defendant’s

name through the computer system and found that he had outstanding warrants. Running a

defendant’s name through the REJIS system is permissible and within the scope of a Terry stop.

See Waldrup, 331 S.W.3d at 675 (citing Klaucke v. Daily, 595 F.3d 20 (1st Cir. 2010)); U.S. v.

Long, 532 F.3d 791, 795 (8th Cir. 2008) (stating that a Terry stop may be extended for the time it

takes the officer to run a criminal background check). The scope of Officer Whittaker’s stop of

Defendant was reasonable.




                                                5
       Moreover, upon discovering that Defendant had outstanding warrants, the officers were

entitled to arrest Defendant and perform a search incident to arrest. Waldrup, 331 S.W.3d at 676

(citing Arizona v. Gant, 556 U.S. 332, 339 (2009)). A search incident to arrest permits officers

to search the arrestee’s person as well as the area in the arrestee’s immediate control in order to

find weapons or other “destructible evidence.” Id. Here, Officer Whittaker arrested Defendant

pursuant to a warrant for his arrest and searched Defendant pursuant to the search incident to

arrest exception to the warrant requirement. The officers’ actions were therefore permissible

under the Fourth Amendment. Because the officers had reasonable suspicion to undertake an

investigatory Terry stop, the evidence they found as a result of the stop was admissible at trial.

Therefore, the trial court did not err by admitting the challenged evidence at trial.

                                            Conclusion

       For the foregoing reasons, the trial court did not err in denying Defendant’s motion to

suppress the evidence or overruling his objections at trial. The judgment is affirmed.




                                               _________________________________
                                               Philip M. Hess, Judge


Sherri B. Sullivan, P.J. and
Mary K. Hoff, J. concur.




                                                  6